Edward L.




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 4, 2014

                                      No. 04-14-00483-CV

                                    Rowland MARTIN, Jr.,
                                          Appellant

                                                v.

                      Edward L. BRAVENEC and 1216 West Ave., Inc.,
                                      Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-07644
                           Honorable Dick Alcala, Judge Presiding


                                         ORDER
       Pending before the court are appellant’s motion for rehearing, appellees’ response to
appellant’s motion for rehearing, and appellant’s supplemental motion for rehearing and motion
for sanctions. Appellant’s motion for rehearing is GRANTED. This court’s prior opinion and
judgment dated October 1, 2014, are WITHDRAWN, and this case is REINSTATED on the
docket of this court. Appellant’s supplemental motion for rehearing and motion for sanctions are
DENIED.

        Appellees’ request for alternative relief contained in appellees’ response to appellant’s
motion for rehearing is GRANTED IN PART. Based on this court’s review of the clerk’s record
and the supplemental notices of appeal filed in this court which have been forwarded to the trial
court clerk, see TEX. R. APP. P. 25.1(a), this court construes this appeal as an accelerated,
interlocutory appeal from: (1) the trial court’s order dated July 17, 2014, granting a temporary
injunction, see TEX. CIV. PRAC. & REM. CODE § 51.014(a)(4); and (2) the trial court’s order dated
July 17, 2014, denying appellant’s motion to dismiss filed pursuant to section 27.003 of the
Texas Civil Practice and Remedies Code (Texas Citizens Participation Act), see id. at § 27.008.

        If appellant believes this court has jurisdiction to consider any other order contained in
the clerk’s record in this appeal, appellant is ORDERED to show cause in writing no later than
ten days from the date of this order why this court has jurisdiction to consider any other
interlocutory order. Any such response should contain a citation to a specific statute that gives
this court jurisdiction to consider such interlocutory order. If appellant elects not to file a
response to this order, appellant’s brief, which must be in compliance with TEX. R. APP. P. 38.1,
must be filed no later than thirty days from the date of this order, and the brief must address only
issues pertaining to the temporary injunction and the order denying appellant’s motion to dismiss
referenced in this order.


                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court